DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendments/remarks received on 09/02/2022. Claims 1-2, 4, 6 and 9-18 remain pending in this application.
The 35 USC 112(f), sixth paragraph interpretation and 35 USC 112(b), second paragraph rejection have been withdrawn in light of the remarks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6 and 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-13 and 16 are drawn to a method, which is within the four statutory categories (i.e. process). Claims 14 and 17 are drawn to a system, which is within the four statutory categories (i.e. machine).  Claims 15 and 18 are drawn to a non-transitory medium, which is within the four statutory categories (i.e. manufacture).



Step 2A, Prong 1:
Claims 1, 14 and 15 have been amended now to recite “extract schedule and procedure information”, “replenish a warehouse by ordering required medical items at least based on the extracted schedule and procedure information”, “create an order for a medical procedure at least based on the extracted schedule and procedure information”, “manage the order for the medical procedure, wherein managing the order for the medical procedure comprises: scheduling delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure, after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility, determining that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use, and tracking the one or more medical items that were not used in the medical procedure at the point of use”; and “create a subsequent order for the medical procedure”.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activities. This is a method of managing interactions between people (user following rules or instructions). The mere nominal recitation of a generic server and processing circuitry do not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Furthermore, Claim 13 recites “the machine learning comprises at least one or more of unsupervised classification algorithms and predictive algorithms”, which corresponds to mathematical concepts, and therefore is an abstract idea as well (see MPEP 2106.04(a)(2)).
Dependent claims also recite limitations that correspond to certain methods of human activities, such as, claim 4 recites “fulfilling the one or more medical items using mass customized e-commerce fulfillment capabilities” and claim 12 recites “providing a recommendation for the at least one or more medical items related to the medical procedure”. These limitations also are directed to an abstract idea, since they are directed to a user following rules or instructions to manage inventory of medical items.
Claims 2, 6, 8, 9, 10, 11, 13 and 16-18 are ultimately dependent from Claims 1, 14, 15 and include all the limitations of Claims 1, 14, 15. Therefore, claims 2, 6, 8, 9, 10, 11, 13 and 16-18 recite the same abstract idea. Claims 2, 6, 8, 9, 10, 11, 13 and 16-18 describe further limitations regarding the basis for managing supply orders. These are all just further describing the abstract idea recited in claims 1, 14, 15, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “processing circuitry”, “memory”, “using processing circuitry to employ machine learning to optimize the healthcare supply management system”, “at least one of barcodes, RFID, voice recognition, cameras, visual recognition systems, and a block chain system is used to track the one or more medical items delivered to the facility”, “employing machine learning to optimize the healthcare supply management system comprises: automatically managing an inventory at the facility based on the one or more medical items that were not used”, “automatically managing the inventory at the facility further based on at least one or more of the extracted schedule and procedure information, changing lead times, and healthcare supply chain processes”, “employing machine learning to optimize the healthcare supply management system comprises: providing a recommendation for the at least one or more medical items related to the medical procedure”, also, “one or more servers”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The claim steps have been amended to recite a generic processing circuitry and the processing circuitry described in the present specification as “Processing circuitry 805 may include one or more processors, one or more microprocessors and/or one or more circuits, such as an application specific integrated circuit (ASIC), Field-programmable gate arrays (FPGAs), etc. Network interface 825 can be configured to enable communication with a communication network, using a wired and/or wireless connection.” In par. 87. Therefore, the processing circuitry is a generic computing device and it does not take the claim out of the methods of organizing human interactions grouping.
Claims also recite an additional element of “extracting schedule and procedure information form electronic health record systems”, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing circuitry to perform ordering medical items, creating an order and managing the order steps amounts to no more than mere instructions to apply the exception using a generic computer component (as indicated in the above section, the processing circuitry is described in the present specification as a generic computing device). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claims recite “employ machine learning to optimize the healthcare supply management…wherein the machine learning optimizes the subsequent order for the medical procedure based on the one or more medical items that were not used in the medical procedure”, and the current specification recites “machine learning comprises at least one or more of unsupervised classification algorithms and predictive algorithms”. “The machine learning” recited in the claims is directed to an additional element, which is used only on “apply it” level and corresponds to mere instructions to implement the abstract idea on a computer (see MPEP 2106.05(f)).
Using the machine learning based prediction algorithm to predict future orders is a well-understood, routine and conventional activity, es evidenced by the Hansen reference, as indicated in the rejection below. Well-understood, routine and conventional activities are not sufficient to amount to significantly more than the judicial exception.
Therefore, claims 1-2, 4, 6 and 9-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rago (EP 2232430 A2) in view of Hansen et al. (hereinafter Hansen) (US 2018 / 0012143 A1).
Claim 1 has been amended now to recite a method for a healthcare supply chain management system, the method comprising: 
using processing circuitry coupled to memory of one or more servers of the healthcare supply chain system to extract schedule and procedure information from electronic health record systems (Rago teaches “…the facility 103 may provide with the warehouse 102 with access to calendar/scheduling system 105 so that the warehouse 102 can view upcoming scheduled procedures and anticipate demand. The warehouse 102 may receive indication of the products to be used, or may simply receive information relating to the procedure so that the warehouse 102 can itself identify the necessary products, the same manner as can be done by the facility 103 described above…” in par. 33); 
using processing circuitry to replenish a warehouse by ordering required medical items at least based on the extracted schedule and procedure information (Rago teaches “…at step 201 the manufacturer 101 provides medical products to the warehouse 102. Step 201 may place before or after the patient visits the office 104 at step 202. At step 203, the office 104 notifies the facility 103 of a pending procedure, and may also identify the products needed for the procedure…” in par. 42);
using processing circuitry to create an order for a medical procedure at least based on the extracted schedule and procedure information, wherein the order comprises a request for at least one or more medical items related to the medical procedure (Rago teaches “Once the procedure is scheduled, and in advance of the date/time for the scheduled procedure, the facility 103 alerts the collection facility or warehouse 102 and requests from the warehouse 102 medical products that are required for the upcoming scheduled procedure. The request may be for all or some of the required medical products, as some products may already be on hand at the facility, and/or other products may be secured by the facility 103 from other sources.” in par. 32); 
using processing circuitry to manage the order for the medical procedure, wherein managing the order for the medical procedure comprises:
scheduling delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure (Rago teaches “Transportation of the patient specific package from the warehouse 102 to the facility 103 may be by any reasonable means, including shipment by postal service or private carrier, shipment by warehouse personnel, facility personnel or office personnel, or by nearly any other transportation method. The patient specific package is delivered to the facility 103 in advance of the scheduled procedure.” in par. 54), 
after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility (Rago teaches “The present invention and design enables tracking of the medical products.” in par. 39), 
determining that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use (Rago teaches “An additional feature of the present invention design is the ability to track medical products shipped and/or used not only for payment purposes, but also for research, marketing and/or advertising purposes. The information tracked may be specific information associated with a particular procedure. In particular, as previously noted, medical products may be deployed or distributed on a consignment basis, and tracking of use was primarily limited to tracking how many products had left the shelves at a particular facility.” in par. 54), and 
tracking the one or more medical items that were not used in the medical procedure at the point of use (Rago teaches “An additional feature of the present invention design is the ability to track medical products shipped and/or used not only for payment purposes, but also for research, marketing and/or advertising purposes. The information tracked may be specific information associated with a particular procedure. In particular, as previously noted, medical products may be deployed or distributed on a consignment basis, and tracking of use was primarily limited to tracking how many products had left the shelves at a particular facility.” in par. 54).  

Rago fails to expressly teach “using processing circuitry to employ machine learning to optimize the healthcare supply management system” and “using processing circuitry to create a subsequent order for the medical procedure, wherein the machine learning optimizes the subsequent order for the medical procedure based on the one or more medical items that were not used in the medical procedure”.  However, this feature is well known in the art, as evidenced by Hansen.
In particular, Hansen discloses “machine learning - based prediction is inventory forecasting in which a machine learning algorithm, based on inventory levels over time for a product and potentially other information in an inventory control system, can predict future inventory levels of a product.” in par. 24, “embodiments may be implemented where prediction can be integrated into the workflows of end users. For example, it may be useful to automate the purchase of new inventory on the basis of inventory level predictions. This can automatically be performed based on the results of predictive analysis.” in par. 27.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Hansen into Rago’s medical product management at a facility with the motivation of optimizing the resource usage (Hansen; par. 37). 

As per claim 2, Rago discloses the method of claim 1, wherein the schedule and procedure information comprises at least one or more of electronic medical records (EMR), electronic health records (EHR), customer billing information, finance accounting information, and enterprise resource planning (ERP) information (Rago; par. 44, 48).

As per claim 4, Rago discloses the method of claim 1, wherein managing the order for the medical procedure further comprises: fulfilling the one or more medical items using mass customized e-commerce fulfillment capabilities (Rago; par. 25).

As per claim 6, Rago discloses the method of claim 1, wherein at least one of barcodes, RFID, voice recognition, cameras, visual recognition systems, and a block chain system is used to track the one or more medical items after delivery to the facility (Rago; par. 41).

As per claims 9-13, Rago fails to teach the limitations of these claims, however, these features are well known in the art, as evidenced by Hansen.
In particular, Hansen discloses:
Claim 9 recites the method of claim 1, wherein optimizing the future order creation for the medical procedure is further based on at least one or more of: (i) quality of the medical procedure outcome and (ii) cost of the medical items (Hansen discloses “optimize resource usage by selecting lower cost resources when appropriate” in par. 37).

Claim 10 recites the method of claim 1, wherein employing machine learning to optimize the healthcare supply management system comprises: automatically managing an inventory at the facility based on the one or more medical items that were not used (Hansen discloses “The ML notification subsystem 214 can compare a current stock of lamps to the probable sales and identify that additional lamps are needed to be able to fulfill the orders.”-Examiner considers that when the machine learning algorithm is used in the hospital environment, the product can be a medical product).

Claim 11 recites the method of claim 10, wherein employing machine learning to optimize the healthcare supply management system comprises: automatically managing the inventory at the facility further based on at least one or more of the extracted schedule and procedure information, changing lead times, and healthcare supply chain processes (Hansen teaches “…a user is presented with an inventory forecast 602. The inventory forecast 602 may be provided by the machine learning service 202 to the ML notification subsystem 214, which provides the forecast 602 to the notification subsystem 222. The notification subsystem 222 can display the inventory forecast 602 in the user interface 600. Here, various prompts can be provided to the user or the user has various user interface options that the user can initiate sua sponte. For example, a user can be prompted with a prompt 604 asking whether the user would like automated updated forecast data according to some schedule. If the user responds in the affirmative, a workflow item can be added to the ML workflow subsystem 216 to provide automated forecast data according to the schedule…” in par. 58).

Claim 12 recites the method of claim 1, wherein employing machine learning to optimize the healthcare supply management system comprises: providing a recommendation for the at least one or more medical items related to the medical procedure (Hansen discloses “…if a user is in a purchase invoice user interface context and a prediction is made that additional inventory of an item is needed, the user can be prompted to add the item to the purchase invoice. For example, FIG. 9 illustrates a method 900 for proactively applying a prediction model including determining a user context (act 902). The method 900 further includes determining contexts applicable to a prediction model (act 904). The method 900 further includes determining that a user context matches a context applicable to a prediction model (act 906)….” In par. 67-Examiner considers that if the user context is about a medical procedure, then this system can be used for medical items needed).

Claim 13 recites the method of claim 1, wherein the machine learning comprises at least one or more of unsupervised classification algorithms and predictive algorithms (Hansen discloses “…One example of machine learning-based prediction is inventory forecasting in which a machine learning algorithm, based on inventory levels over time for a product and potentially other information in an inventory control system, can predict future inventory levels of a product…” in par. 24).

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Hansen with the motivation of ““Machine learning” (ML) can learn from examples of previously gathered data (“training data”), creating a prediction model, and subsequently predicting based on new data and the prediction model. In the embodiments illustrated herein, ML is able to analyze previously generated data and provide “insights” without the user requesting such insights. A machine learning system can run in the background and use a notification sub-system to let the user know of a given condition—or even initiate workflows following predefined rules to initiate favorable actions.” (Hansen; par. 23). 

As per claim 14, it is a system claim which repeats the same limitations of claim 1, the corresponding method claim, as a collection of elements as opposed to a series of process steps.  Since the teachings of Rago and Hansen disclose the underlying process steps that constitute the methods of claim 1, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claim 14 are rejected for the same reasons given above for claim 1.
As per claim 15, it is an article of manufacture claim which repeats the same limitations of claim 1, the corresponding method claim, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps.  Since the teachings of Rago and Hansen disclose the underlying process steps that constitute the method of claim 1, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claim 15, are rejected for the same reasons given above for claim 1.

As per claims 16, 17, and 18, Rago discloses the method of claim 1, the system of claim 14 and the computer readable medium of claim 15, wherein the warehouse is a forward deployed fulfillment center (FDFC) (Rago teaches “…The manufacturer 101 may provide products to a collection facility or warehouse 102 that is geographically positioned to service an efficient and/or desired number of facilities 103. A number of warehouses 102 may be positioned in a geographic region, such as a particular country, or parts thereof, such as states, regions or provinces. While no specific number is required or mandated, it may be that at least one and perhaps ten or more warehouses 102 may be employed in geographically logical regions throughout, for example, the United States or some other country. Each warehouse 102 may service multiple facilities 103, wherein each facility 103 is a location where surgical procedures are performed and/or products are employed, or a location where products are received and either held, transferred, or employed. For example a facility 103 may be, but is not limited to, physician's or doctor's offices, hospitals, ASCs, optometrist's offices or other locations where the medical product is used or stored. While a manufacturer 101 is shown in FIG. 1, the entity originating the product may be a distributor or other entity that does not strictly manufacture the product, and the warehouse 102 may be a distributor or entity tasked with assembling the patient specific package.” in par. 16).  

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about 35 USC 102 rejection:
Applicant’s arguments with respect to claims 1-2, 4, 6, 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Arguments about 35 USC 101 rejection:
First argument: Applicant argues that the current claims are not directed to an abstract idea of certain methods of organizing human activities. Applicant continues that the MPEP provides the examples for user following rules and instructions as “playing a dice game including placing wagers on whether certain die faces will appear face up” (rules for playing games), “assigning hair designs to balance head shape” (non-precedential) and “a series of instructions of how to hedge risk”. Applicant argues that the current claims are not similar to the claims of these examples.
In response, Examiner submits that MPEP recites:
“The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.”
The current claims are directed to certain methods of organizing human activity (in particular, user following rules and instructions), since the claims recite steps that can be performed by a user using a generic device in order to manage healthcare inventory. The user follow rules and instruction to “extract schedule and procedure information form electronic health record system”, “replenish a warehouse by ordering required medical items at least based on the extracted schedule and procedure information”, “manage the order for the medical procedure”, “wherein managing the order for the medical procedure comprises: scheduling delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure, after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility, determining that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use, and tracking the one or more medical items that were not used in the medical procedure at the point of use; and creating a subsequent order for the medical procedure”, and “create a subsequent order for the medical procedure”. The mere nominal recitation of a generic server and processing circuitry do not take the claim out of the methods of organizing human interactions grouping.
Second argument: Applicant argues that claim 1 as a whole integrates the abstract idea into a practical application, since “replenishing a warehouse” is a transformation of the warehouse to a different state (i.e. replenished warehouse including the ordered required medical items) and a transformation of the facility conducting the medical procedure to a different state (i.e. a facility to which the one ore more medical items have been delivered). 
In response, Examiner submits that a warehouse is not an article (object) that can be transformed into a different state. The MPEP 2106.05(c) recites:
“An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).”
Applicant also argues that claim 1 provides an improvement to the technological field of healthcare supply chain management by managing the healthcare supply chain at multiple locations (e.g. at a warehouse, at a facility conducting a medical procedure, and to a point of use at the facility) and at multiple phases (e.g. pre- and post-medical procedure). Applicant argues that the conventional technological field of healthcare supply chain management did not include processing circuitry that could be used to replenish a warehouse by ordering required medical items based on schedule and procedure information…
In response, Examiner submits that the new rejections, as presented above, do teach the recited claims. Examiner further notes that, under current Office guidelines, patentability with respect to 35 U.S.C. 101 is not evaluated through the lens of 35 U.S.C. 103(a). Although novelty and non-obviousness may provide a useful clue in identifying limitations that are not conventional or routine in the field (79 Fed. Reg. 74624), claims that overcome rejections under 35 U.S.C. 102 or 103 are not necessarily statutory in nature.
Applicant cites the Enfish, LLC v. Microsoft Corp. decision and argues that claim 1 provides an improvement to the technological field of healthcare supply chain. In response, Examiner submits that the Enfish claims are directed to an improvement to the way a computer stores and retrieves data in a memory. The current claims do not provide an improvement in technology, since replenishing a warehouse by ordering medical items based on extracted schedule and procedure information and scheduling delivery are not improvements to the technology. Applicant argues that these features are not well-understood, routine and conventional in the field, however, as indicated in the rejection above, using a machine learning algorithm to optimize supply management is a well-understood, routine and conventional activity in the field.
Therefore, Applicant’s arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626